                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DERRICK J. ELLERBE              :                      CIVIL ACTION
                                :
     v.                         :
                                :
THE PA GENERAL ASSEMBLY, THE PA :
ATTORNEY GENERAL, THE PA        :
GOVERNOR and SOUTHEASTERN       :
PENNSYLVANIA TRANSIT AUTHORITY :
(SEPTA)                         :                      NO. 19-3554

                                  MEMORANDUM OPINION

Savage, J.                                                                  August 28, 2019

          Plaintiff Derrick J. Ellberbe filed this pro se civil action against “the PA General

Assembly,” “the PA Attorney General,” “the PA Governor,” and the Southeastern

Pennsylvania Transit Authority (SEPTA). He also moves to proceed in forma pauperis.

For the following reasons, we shall grant Ellerbe leave to proceed in forma pauperis and

dismiss his complaint as frivolous.

                                             Facts

          In his meandering and nearly incomprehensible Complaint, Ellerbe alleges that the

defendants are contacting him without his consent, as well as drugging, kidnapping, and

controlling him. He claims, for instance, that the defendants have prevented him from

controlling his own actions by administering drugs to him, including “high pressure gas (a

burning wood smell) and/or oxygen or other means for the purpose of preventing

resistance.” 1     He also alleges that they are sexually assaulting him while he is

unconscious. Plaintiff contends that SEPTA management is aware of these events and

is participating in a cover-up by disabling cameras on their vehicles. He asserts civil


1   Compl. at 3.
rights violations pursuant to 42 U.S.C. §§ 1981, 1983, 1985 and 1986. He also seems

to be raising claims under criminal statutes and RICO.

                                   Standard of Review

       Because it appears that he is not capable of paying the fees to commence this civil

action, Ellerbe will be granted leave to proceed in forma pauperis.          Because he is

proceeding in forma pauperis, 28 U.S.C. § 1915(e)(2)(B)(i) and (ii) apply.

       The Complaint must be dismissed if it is frivolous. 28 U.S.C. § 1915(e)(2)(B)(i).

A complaint is frivolous if it “lacks an arguable basis either in law or in fact,” Neitzke v.

Williams, 490 U.S. 319, 325 (1989), and is legally baseless if it is “based on an

indisputably meritless legal theory.” Deutsch v. United States, 67 F.3d 1080, 1085 (3d

Cir. 1995). Because Ellerbe is proceeding pro se, we construe his allegations liberally.

Higgs v. Att’y Gen., 655 F.3d 333, 339 (3d Cir. 2011).

       Pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), we must dismiss the Complaint if it fails

to state a claim. Whether a complaint fails to state a claim under § 1915(e)(2)(B)(ii) is

governed by the same standard applicable to motions to dismiss under Federal Rule of

Civil Procedure 12(b)(6), see Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999).

A court may dismiss all or part of an action for “failure to state a claim upon which relief

can be granted.” FED. R. CIV. P. 12(b)(6). The complaint must plead “factual content

that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 556 (2007)). The plaintiff must allege facts that indicate “more

than a sheer possibility that a defendant has acted unlawfully.” Id. Pleading only “facts

that are ‘merely consistent with’ a defendant’s liability” is insufficient and cannot survive
a motion to dismiss. Id. (quoting Twombly, 550 U.S. at 557).

                                      Discussion

      Ellerbe’s allegations are factually frivolous. He claims a conspiracy between the

executive and legislative branches of Pennsylvania to drug, control, and sexually assault

him. He also claims that SEPTA is participating in a cover-up by preventing the public

from seeing what is being done to him. His allegations are fanciful and delusional. We

can discern no nonfrivolous basis for a claim. Therefore, we shall dismiss Ellerbe’s

complaint as frivolous.




                                         /s/ TIMOTHY J. SAVAGE J.
